Citation Nr: 0809333	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-17 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim to entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969, 
and in the National Guard from March 1979 to January 1986.  
He was in Vietnam from August 5, 1968, to June 5, 1969; his 
MOS was as a cook and his duty location was at the U. S. Army 
Depot at Long Binh.  He was awarded the National Defense 
Service Medal, the Vietnam Campaign Medal and the Vietnam 
Service Medal.  He was born in October 1942.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in June 2004.

Service connection is in effect for defective hearing, left 
ear, evaluated as noncompensably disabling.

During the course of the current appeal the veteran raised a 
number of other issues, none of which has been perfected as 
part of this appeal.

The veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO on Travel Board in June 2007; 
a transcript is of record.


FINDINGS OF FACT

1.  In a decision issued in June 1995, the VARO denied 
service connection for PTSD; thereafter, the VARO held that 
no new and material evidence had been submitted to reopen the 
claim in decisions in September 1996 and July 1997, a 
decision which became final.

2.  The additional evidence added to the record since the 
1997 decision, by itself and/or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the appellant's claims for service 
connection for PTSD, and does not raise a possibility of 
substantiating that claim.

CONCLUSION OF LAW

Evidence received since the final 1997 determination wherein 
the VARO denied service connection for PTSD is not new and 
material, and therefore the appellant's claim may not be 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

The veteran filed his current request for service connection 
for various disabilities in 2003.  The RO notified him of the 
requirements and other pertinent information for the 
reopening of his claim in November 2003.  The RO denied 
reopening in June 2004, and he was so informed along with an 
SOC.  He submitted a statement in support of claim in October 
2004.  A notice of disagreement (NOD) was filed in December 
2004.  An SOC was issued in May 2005.  His Substantive Appeal 
was filed in June 2005.  A rating action and an SSOC were 
issued in August 2005.  He testified before the undersigned 
in June 2007.  

By way of VCAA communications, the veteran has been notified 
that VA would obtain pertinent data to include VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit more evidence, to include any in his possession.  The 
Board finds that the content of the information provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although all VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.

Moreover, the veteran has not suggested in any way that there 
is any prejudice due to a lack of proper VA notice or 
assistance; on the contrary, he has demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was convinced that the 
appellant, through his representative, "demonstrated actual 
knowledge of the information and evidence necessary to 
establish entitlement to an earlier effective date"). 

With regard to VA's duty to notify and assist the veteran in 
his claim, the Court, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), established new requirements regarding such notice in 
reopening claims.  Clearly the RO amply advised the veteran 
as to the basis for the previous denial and the necessary 
evidence to reopen the claim and obtain benefits and this was 
again fully discussed at the hearing and he acted upon that 
criteria in response..  In addition he was generally provided 
information as to determinations on potential downstream 
issues such as disability rating and effective date, per 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  But given the 
action herein, that is not pivotal herein.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2007).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Pursuant to 38 C.F.R. § 3.304(f), the relevant criteria 
require that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  In this regard, the Board notes that the Court of 
Appeals for Veterans Claims has taken judicial notice of the 
mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD.  Specifically, the Court took notice of the change in 
criteria from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.

Corroboration of every detail, including the veteran's 
personal participation, is not required; rather the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record substantiates the reasonable 
likelihood of a current medical diagnosis of PTSD, and thus 
the determinative issue is that of whether PTSD has been 
objectively found to be etiologically linked with one or more 
confirmed stressors.  See 38 C.F.R. § 3.304(f).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's opinion that his disabilities are of service 
origin is entitled to minimal probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Even recent 
judicial refinements of that Espiritu premise would not 
benefit the veteran in this case, given the nature of the 
evidence of record herein.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1997 decision, the last final 
adjudication which disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  To whatever extent the new regulation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

III.  Factual Background and Analysis

The veteran served on activeduty from June 1967 to June 1969, 
and was in Vietnam from August 5, 1968, to June 5, 1969; his 
MOS was cook and his primary duty location was at the U.S. 
Army Depot at Long Binh.  His awards and decorations are not 
indicative of participation in combat, e.g., he did not 
receive a Combat Infantryman Badge (CIB), Purple Heart, etc.  
He qualified with the M-14 and M-16 rifles.

At the time of the 1995 VARO decision with regard to PTSD, of 
record were the veteran's service clinical records and his 
201 personnel file.  On his pre-induction examination in May 
1966, he had checked that he had "nervous trouble".  
Otherwise, the clinical records showed no signs of mental 
health problems.  Also of record was a report of a behavioral 
incident while he was in the National Guard in 1980.  He 
again checked a history of nervous troubles on an examination 
in 1985, but he had not checked that box on the examination 
in August 1981.  There was nothing to reflect any of his 
subsequently claimed Vietnam-era stressors.  

Also of record at the time of the 1995 VARO decision [on the 
substantive merits] were post-service clinical evaluations 
including VA assessments in the mid-1980's when he was seen 
for cocaine use, including crack, and alcohol abuse which he 
said he had gone on since service.  He claimed on various 
treatment evaluations that he was homeless, a Vietnam combat 
veteran, was having nightmares, flashbacks, etc.; and his 
diagnoses included PTSD, but there were no evaluations to 
assess that diagnosis based on verified stressors.  VA 
clinical records dated from 1987 to 1993.

Also of record was a report of a VA examination in 1993.  The 
veteran described his alleged stressors, which included 
having been exposed to many deaths of American soldiers and 
Vietnamese civilians including children, and seeing huge 
piles of decaying dead bodies at Cam Ranh Bay; and another 
incident when an officer, whose name he did not know but whom 
he knew to be leaving for CONUS the following day, was killed 
on base in front of him.  He could not remember any of the 
dates but thought that they were all after the 1968 Tet 
Offensive.  Record searches including from the service and 
U.S. Army and Joint Services Environmental Group (ESG) could 
not verify his alleged stressors.

On the examination, he said that he had impaired memory for 
recent events, depressed mood and evidence of a thought 
disorder.  He admitted to use of drugs and a history of 
alcohol and drug abuse since 1970.  He said he had nightmares 
of Vietnam, was hyper alert, and had a short fuse. 

The 1995 rating action was primarily on the basis of a lack 
of a verified or verifiable stressor.  The veteran was so 
informed in June 1995.  In February 1996, he asked to reopen 
his claim relating to PTSD, citing his having been seen for 
PTSD symptoms.  The VARO informed him in March 1996 that, as 
he had been informed by letter in June 1995, the claim denial 
had been based on lack of verifiable stressors rather than 
the lack of a diagnosis.  He was specifically asked to 
provide specific information relating to his claimed stressor 
events so that they could be verified.  In April 1996, he 
submitted a statement which essentially reiterated the 
stressors he had described earlier.  The RO obtained updated 
VA clinical reports from 1992 to date showing ongoing care, 
including for PTSD, and in May 1996 informed him that this 
evidence did not constitute a basis for revision of the prior 
denial.  In August 1996, the veteran's representative filed a 
claim on his behalf with regard to defective hearing, and 
asked the VARO to reconsider the PTSD claim.

A VA psychiatric evaluation was undertaken in July and August 
1995.  His post-service history was noted.  The Axis I 
diagnosis was polysubstance dependence and PTSD with 
depression.  The PTSD was not specifically tied by the 
examiner to his service.

The veteran stated that he was trying to obtain data and gave 
the names of three former servicemen; none was received.

The September 1996 rating action denied that new and material 
evidence had been submitted to reopen the PTSD claim, 
indicating that stressors still remained uncertified or 
unverifiable.  Additional clinical records were received, 
many of which were duplicates of those already in the file, 
and predominantly reflecting cocaine use.  In rating action 
by the RO in July 1997, the claim was again denied on the 
basis that new and material evidence had not been submitted 
to reopen and that what he had submitted did not provide a 
factual basis to seek further stressor verification by the 
official service department facility in that regard. 

The veteran filed an NOD in September 1997.  Additional 
treatment records were received from multiple VA facilities.  
The VARO continued to deny the claim, and an SOC was issued 
in July 1998.  His Substantive Appeal, a VA Form 9, was 
submitted in July 1998.  At that time he checked that he 
wanted a hearing at the VARO.  He also filed a claim for non-
service-connected pension benefits which was subsequently 
granted.  He also asked that another VA examination be 
conducted.

A VA examination was done in February 2000.  The veteran 
narrated a lengthy discussion of combat experiences in 
Vietnam, as well as his long history of alcohol and drug 
abuse.  The examiner diagnosed major depression, alcohol 
dependence, cocaine dependence, and PTSD on Axis I.  The Axis 
II dignosis was dependent personality disorder.

The VARO sent the veteran a letter in November 2003 asking 
that he delineate alleged stressors so that they could be 
verified.  He did not reply thereto.

A VARO decision in June 2004 continued to deny the claim on 
the basis that new and material evidence had not been 
submitted to reopen the prior final denial.  The veteran 
filed an NOD in December 2004.

At his request, another VA examination was undertaken in 
April 2005; the full report is of record.  He indicated that 
his use of drugs began in the service and included alcohol, 
cocaine, and marijuana.  He said that, after the death of one 
of his brothers, he began to use crack cocaine.  He 
reiterated that he became stressed in service when he saw 
body bags on arrival; they were shelled at the camp; and an 
officer was killed two weeks after he arrived.  The veteran 
indicated that he was now living with his daughter, and was a 
year sober.  The diagnosis was PTSD including poor sleep, 
depression, isolation, and intrusive thoughts about his 
service experiences.

An SOC was issued in May 2005, and a letter was received from 
his representative in June 2005.  The veteran had indicated 
that he preferred a hearing before a Veterans Law Judge at 
the VARO.  A rating decision was undertaken in August 2005 to 
continue the denial of the PTSD claim on the basis of no new 
and material evidence having been submitted.  The Travel 
Board hearing was conducted at the RO in June 2007, and was 
said to have satisfied his desire for a personal hearing.  
The veteran testified as to his alleged stressors in service 
including the body bags, an incident in the barracks; and an 
officer's being killed as discussed above.

The basic criteria for service connection for PTSD requires 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in- service stressor.

In this case, at the time of the prior final denial of record 
were the veteran's service medical and 201 files, which did 
not reflect that he was in combat and did not show medals 
reflecting such; he did not really claim to the contrary.  
And while he has had some post-service diagnoses of PTSD, as 
well as drug and alcohol abuse and a personality disorder, 
the VARO denial was based on the fundamental lack of verified 
or verifiable in-service stressors.  Absent a timely appeal, 
that decision became final.  

Since then, the veteran has reiterated his several alleged 
stressors and modestly clarified a few details of the 
incidents involved, including at the hearing.  Nonetheless, 
his current descriptions of those alleged stressor events are 
essentially duplicative of the information previously in the 
file, and are no less vague and/or any more verifiable or 
verified now than they were years ago when he first raised 
them as possibilities.  Verification attempts have been made 
without positive results, and the veteran has been consistent 
but unhelpful in producing more details upon which a more 
productive search might be undertaken.  All in all, there is 
no affirmative obligation to further pursue what was already 
a fruitless search for verification of items which are not 
adequately specific or definitive as to be subject to 
documentary and factual verification.  So, while the veteran 
may or may not have a viable diagnosis of PTSD, and while 
some of the documentation received since the final prior 
decision may be "new" in that it was not technically of 
record, it is not "material" in that it does not provide 
either credible supporting evidence that the claimed in-
service stressor actually occurred, or medical evidence of a 
link between current symptomatology and a verified stressor.

The Board appreciates the veteran's sincere testimony at his 
Travel Board hearing before the undersigned, and the able 
advocacy of his representative as well.  However, under the 
law we are bound to follow, and absent new and material 
evidence, the claim may not be reopened.  There is no 
reasonable doubt raised which could be resolved in the 
veteran's favor.


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for PTSD; the appeal is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


